Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00371-CV

                                    OLMOS EQUIPMENT, INC.,
                                           Appellant

                                                   v.

                         Tina M. ROMANE and Estate of Richard F. Romane,
                                         Appellees

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-CI-12364
                       Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: June 25, 2014

DISMISSED FOR WANT OF PROSECUTION

           When appellant filed this accelerated appeal, it was required to pay a $195.00 filing fee.

See TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN CIVIL CASES IN THE COURTS

OF APPEALS AND BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION (Misc.              Docket No.

13-9127, Aug. 16, 2013). Appellant did not pay the required filing fee. Accordingly, the clerk of

this court notified appellant of this deficiency by letter dated May 23, 2014, advising appellant the

fee was due within ten days of the date of the letter, i.e., June 2, 2014. On June 5, 2014, when the

fee remained unpaid, this court ordered that appellant must, not later than June 10, 2014, either (1)
                                                                                          04-14-00371-CV


pay the applicable filing fee, or (2) provide written proof to this court that it is indigent or otherwise

excused by statute or the Texas Rules of Appellate Procedure from paying the fee. See TEX. R.

APP. P. 5 (“A party who is not excused by statute or these rules from paying costs must pay — at

the time an item is presented for filing — whatever fees are required by statute or Supreme Court

order. The appellate court may enforce this rule by any order that is just.”). The court advised

appellant that if it failed to respond satisfactorily within the time ordered, the appeal would be

dismissed. See TEX. R. APP. P. 42.3.

        The filing fee has not been paid, and appellant has not otherwise responded to our June 5,

2014 order. We therefore order this appeal dismissed for want of prosecution. We further order

appellant to bear all costs of this appeal.


                                                    PER CURIAM




                                                   -2-